Citation Nr: 9935536	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as a heart disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome, to include whether a timely substantive appeal has 
been filed.

3.  Entitlement to an increased (compensable) evaluation for 
chondromalacia, left knee.

4.  Entitlement to an increased (compensable) evaluation for 
chondromalacia, right knee.

5.  Entitlement to an increased evaluation for peptic ulcer 
disease with hiatal hernia, currently evaluated at 10 percent 
disabling, to include whether a timely substantive appeal has 
been filed.  

(The issue of whether recoupment of disability compensation 
to offset separation pay of $20,608.13 is proper will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Winston-
Salem, North Carolina, and St. Louis, Missouri, which denied 
the benefits sought on appeal.  During the development of the 
veteran's initial claims, the veteran moved to Missouri, and 
jurisdiction over all the issues was transferred to the St. 
Louis RO, which is the certifying RO.

A hearing was held before a Member of the Board sitting in 
St. Louis, Missouri, in January 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

Further, it appears to the Board that the veteran raised the 
issue of entitlement to service connection for a left leg and 
ankle disability due to his service-connected bilateral knee 
disorder by correspondence dated in January 1999.  As this 
issue is not fully developed, it is referred to the RO for 
appropriate action.  In addition, it the veteran raised the 
an issue for undiagnosed illness due to service in the 
Persian Gulf at his hearing before the Board.  If he desires 
to pursue this issue, he and/or his representative should do 
so with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.  Moreover, the veteran withdrew the 
issue of service connection for gynecomastia by 
correspondence dated in January 1999.  Finally, the issue of 
entitlement to service connection for cardiovascular disease, 
claimed as a heart disorder, will be discussed below, the 
remaining issues will be discussed only in the REMAND section 
of this Board decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a heart disorder.  

3.  Probable cardiomyopathy was diagnosed within one year of 
service separation.

4.  The preponderance of evidence shows that the veteran does 
not currently have a heart disorder.


CONCLUSION OF LAW

Cardiovascular disease, claimed as a heart disorder, was not 
incurred in or aggravated by active duty service, nor may 
cardiovascular disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  That 
is to say, service connection for cardiovascular disease may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
Id.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a heart disorder.  
However, a heart murmur as a child was noted on the 
enlistment examination.  The December 1991 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's heart.  His blood pressure was reported at 
110/78 and his pulse rate was 88.  In addition, there is no 
indication of any inservice cardiac symptomatology.

In January 1993, within one year of service separation, the 
veteran was hospitalized for chest pain and pressure.  An 
extensive cardiac work-up, including cardiac catheterization, 
treadmill stress test, angiogram, holter monitor, and 
echocardiogram, showed normal coronary arteries, an abnormal 
left ventricular diastolic function, an elevated right 
ventricular pressure, regional wall motion abnormalities in 
the anteroapical and inferoapical areas, no acute evidence of 
ischemia but evidence of an old Q-wave with T-wave inversion 
in one precordial lead, and minimal mitral prolapse, which 
the treating cardiologist, Richard Leung, M.D., noted was 
"probably" early congestive cardiomyopathy.  The veteran 
was placed on Cardizem and discharged approximately one week 
later.  In a post-hospitalization follow-up progress note, 
another private treating physician, Dr. Tse, noted that the 
chest pain was "noncardiac" in origin and remarked that the 
mitral valve prolapse was not totally substantiated but, 
nonetheless, increased the dosage of Cardizem.  Because the 
veteran was given a diagnosis of a cardiac condition within 
one year of service, the claim is well-grounded.  

Although the veteran relies exclusively on the medical 
evidence from the January 1993 work-up in support of his 
claim, subsequent multiple and nearly equally exhaustive 
cardiac work-ups have failed to diagnose a chronic cardiac 
disorder.  For that reason, the claim must be denied.  
Specifically, in a March 1993 VA general medical examination 
report, the veteran described, among other things, having a 
heart attack in January 1993.  The examiner reflected that he 
had reviewed the claims file and that the veteran had not had 
a myocardial infarction and had a normal angiogram of the 
coronary arteries.  Physical examination revealed that the 
heart was not enlarged and no murmurs were heard.  The heart 
rate had regular rhythm and the veteran had adequate pulses 
to the extremities.  Blood pressure was reported at 120/75.  
The final diagnoses included history of hospitalization for 
possible heart disease but the examiner observed that the 
findings available from the hospital were within the limits 
of normal.  Finally, the examiner specifically opined that 
there was no evidence of heart disease.

In a March 1994 Persian Gulf War examination report, the 
veteran related, among other things, that he had been 
diagnosed with unstable angina after service and that the 
chest pain was irregular, erratic, and not necessarily 
exertional or relative to any circadian rhythms.  He reported 
that he underwent a cardiac catheterization and was diagnosed 
with, among other things, a "old Q-wave infarction."  
Medications included Cardizem.  Physical examination revealed 
that the neck veins were not distended, and impulse of the 
heart was at the 5th intercostal space, midclavicular line.  
The rhythm had no thrills, palpitations were normal, and 
auscultation of S1-S2 were normal.  The final diagnoses 
included suspected coronary artery disease.

At a hearing in June 1994, the veteran testified that he 
first experienced symptoms of a heart condition in 1980 but 
by the time he was examined the pain had disappeared.  He 
related that he was given an electrocardiogram (EKG) and 
placed on light duty for one day.  From 1980 until the time 
of discharge, he experienced recurring chest pains or a 
feeling of sharp pain through the back of the shoulders but 
did not seek treatment because he did not want to be labeled.  
He reported that he sought treatment on other occasions but 
was treated for an ulcer problem and hiatal hernia.  He 
denied ever having high blood pressure, or being hospitalized 
for symptoms of a heart condition.  He denied receiving a 
good examination of the heart at the time of service 
separation.  

The veteran further reflected that he sought treatment for 
chest pain radiating down his left arm in January 1993 and 
was told that a portion of the heart was enlarged and showed 
evidence of damaged tissue.  His blood pressure dropped and 
he was placed on medication to keep everything stabilized.  
He reported that he was told by his private cardiologist that 
an abnormal Q-wave meant that at one point he had had a heart 
attack and was prescribed Cardizem and Nitro tablets but 
could not afford the Nitro tablets.  The veteran stated that 
he was scheduled for a VA examination several months after 
his hospital discharge and did not see a doctor but was 
rather given an EKG by a nurse, but that was all.  He had one 
follow-up visit with a private cardiologist but could not 
afford to pay the fees and did not seek further treatment.  
More recently, he had been seen at the VA hospital, which 
enabled him to obtain the medication and was seen in the 
Emergency Room with the same symptoms as previously but an 
EKG did not show any changes.  He was told that his symptoms 
were related to unstable angina from stress.  He indicated 
that the VA doctor agreed with the private cardiologist's 
diagnosis.  Upon additional questioning, the veteran related 
that the January 1993 stress test was positive and that the 
catheterization was positive for an enlargement, but 
subsequent EKG's and chest X-rays were unremarkable.  His 
then-girlfriend (now wife) testified that he was definitely 
diagnosed as having a heart problem within a year of 
discharge.  

In a July 1994 VA heart examination report, the veteran 
related a history of unstable angina and early congestive 
cardiomyopathy.  He complained of constant chest pain with 
feelings of heaviness in the precordial area since June 1993 
about five times per day, which was aggravated by stress and 
exertion and relieved by Cardizem.  Objective findings were 
noted to be completely within normal limits.  The cardiac 
rhythm was regular, there were no murmurs, rubs, or gallops 
noted, and the chest was clear to auscultation and 
percussion.  Blood pressure was reported at 142/80, EKG was 
normal, chest X-ray was normal, and a stress test was 
recommended.  The examiner specifically noted a tiny Q-wave 
was noted in Lead 3, but Leads AVF and 2 were insignificant.  
The examiner stressed that an isolated Q-wave in Lead 3 was 
of no consequence.  The final diagnosis was recurrent 
precordial pain, atypical, probably atypical angina and it 
was doubtful that the veteran had congestive cardiomyopathy.  

A July 1994 outpatient treatment noted that the veteran 
complained of anterior chest tightness daily aggravated by 
physical activity.  The examiner noted the January 1993 
findings and diagnosed questionable angina pectoris and 
peptic ulcer.  The Cardizem was increased to three times per 
day.  The Board notes that an October 1994 stress test was 
negative.  The veteran also underwent an echocardiogram which 
showed slight hyperkinetic changes involving the antero-
lateral and area of the apex.  No other significant 
sonographic abnormality was seen and the infundibular septum 
was normal.  The rest of the examination was unremarkable.  A 
chest X-ray was also normal at that time.  A February 1995 
outpatient treatment note indicates that the veteran sought 
treatment for chest pain.  Another catheterization was 
recommended.  

In a November 1995 VA arteries/veins and heart examination, 
the veteran denied problems with his arteries or hypertension 
but stated that all his problems focused on the heart.  He 
related an episode of in-service chest pain and the January 
1993 work-up with old Q-wave and T-wave inversion.  He 
complained of on-going tightness through the chest to the 
back and described it like a knife sticking through him with 
associated difficulty breathing, dizziness, nausea and 
vomiting, and sweating.  It occurred up to two times per 
week, mostly in his sleep waking him up, and had occurred 
with driving or when angry or excited.  Medications included 
Cardizem.  He had seen an internist in December 1994, who did 
not believe that the veteran had heart disease and had 
recently been examined by a private medical doctor, who 
decreased his Cardizem to once per day.  The veteran provided 
the examiner with copies of his January 1993 hospitalization 
and additional follow-up reports.  The clinical assessment 
was multifactorial chest pain, atypical musculoskeletal pain, 
angina per cardiologist, gastrointestinal, mild mitral valve 
prolapse, and cystic breast nodule.  It was noted that the 
veteran would be seen by a cardiologist the following week.  

In November 1995, the veteran underwent a stress test, which 
was reported as normal.  A myocardial perfusion test and an 
echocardiogram were within normal.  In a November 1995 
cardiology follow-up progress note, the examiner reviewed the 
results from the entire January 1993 work-up and opined that 
there was no evidence of coronary artery disease based on his 
review of the record and no need for the Cardizem.  In a 
December 1995 progress note, a staff cardiologist indicated 
that he had reviewed the coronary angiography films performed 
in January 1993 (from Onslow Memorial Hospital) and opined 
that the evidence showed normal right and left coronary 
arteries and normal left ventricular systolic function.  In 
December 1995, another cardiologist reviewed the November 
1995 tests and concluded that the veteran was without cardiac 
disease.  

At a personal hearing in August 1996, the veteran testified 
that a November 1995 transthoracic echocardiogram showed 
abnormalities and thought that it deserved a closer look.  He 
also submitted a July 1994 report showing that his cardiac 
medication, Cardizem, had been increased and stressed that it 
must have indicated that something was wrong.  A discharge 
summary from his January 1993 hospitalization was also 
entered into the record.  He reported that he had been taken 
off his cardiac medication since November 1995 and had not 
been back for cardiac treatment because it was not a service-
connected disability and he could not receive treatment.  

The most recent treatment records focus almost exclusively on 
treatment for a gastrointestinal disorder, which is not part 
of this appeal.  Additional evidence in the form of veteran-
generated monthly calendars submitted at a hearing before the 
Board revealed that the veteran had several sick days from 
work but the Board notes that none were related to a heart 
disorder.  Although only one of the monthly calendars was 
dated, but it appears that they included January 1997 and the 
surrounding months. 

At a hearing before the Board in January 1999, the veteran 
testified as to an in-service incident of chest pain in 1980 
but nothing was found.  He indicated that he was discharged 
on January 26, 1992, and began having chest pain on January 
9, 1993, within one year of service separation.  He related 
that his EKG showed some abnormality and a heart 
catheterization revealed that more in depth things were 
wrong.  The veteran submitted certain testing reports, 
including a Doppler study, and alleged that some were 
misread, although the ultimate conclusion of the report was a 
normal study.  He discussed the findings of additional 
medical tests, which appear to be already contained in the 
claims file.  He denied any severe episodes of heart problems 
and noted that he also had problems with his stomach and 
sometimes the symptoms imitated one another.  

The veteran further reported that he could not afford the 
medication and could only be treated at the VA for an 
emergency.  He related that additional reports from his early 
private treating physicians are not available because the 
physicians refused to provide additional and maintained that 
they were specialists and if their findings were not good 
enough for VA then VA had a problem.  Both he and his wife 
denied having a medical background but his wife indicated 
that she was a medical transcriptionist and could see that 
the testing was not in the normal range.  

It is apparent to the Board that resolution of this issue 
essentially revolve around conflicting medical opinions 
regarding the veteran's claimed cardiac disorder.  On one 
hand, the January 1993 medical treatment and hospitalization 
indicated that the veteran most probably had congestive 
cardiomyopathy and found, among other things, left 
ventricular dysfunction, evidence of a Q-wave with T-wave 
inversion, minimal mitral prolapse, and probable early 
congestive cardiomyopathy.  On the other hand, subsequent 
follow-up testing has failed to demonstrate a cardiac 
disorder.  Of note, when weighing certain medical opinions, 
the Board observes that inquiry must be made into the nature 
of the expressed opinion, the clinical data used to formulate 
the opinion, its rationale, or any other factors that would 
give it substance.  Bloom v. West, 12 Vet. App. 185 (1999).

First, although the veteran testified that he experienced 
chest pain in service, there appears to be no evidence of a 
chronic cardiovascular disorder in service.  Notably, the 
December 1991 separation examination report demonstrated a 
normal clinical evaluation of the veteran's heart and there 
is no indication of any inservice cardiac symptomatology.  
Further, at the time of the January 1993 cardiac work-up, 
none of the medical examiners attributed the veteran's 
symptomatology to active military service.  

Turning to the question of whether the veteran was correctly 
diagnosed in January 1993 with probable cardiomyopathy, the 
Board is persuaded by the overwhelming evidence that the 
veteran does not, in fact, currently have cardiac disease.  
As outlined in detail above, subsequent cardiac work-ups 
failed to support the initial diagnosis of cardiomyopathy 
rendered in January 1993.  Specifically, in March 1993, after 
reviewing the January 1993 hospitalization, a VA general 
medical examiner concluded that the veteran did not have 
evidence of heart disease.  Similarly, a July 1994 VA heart 
examination report opined that it was doubtful that the 
veteran had congestive cardiomyopathy.  The examiner stressed 
that a Q-wave in one lead was insignificant and of no 
consequence.  

Next, although a March 1994 Persian Gulf War examination 
report diagnosed "suspected" coronary artery disease, this 
medical opinion was based on the history as provided by the 
veteran.  The Board noted that it is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  Further, the diagnosis offered in the Persian Gulf 
War examination is in direct contradiction to all the medical 
evidence, including the January 1993 cardiac catheterization, 
which failed to show any disease of the coronary arteries.  

Moreover, a November 1995 VA heart examination report 
reflected a diagnosis of, among other things, atypical 
musculoskeletal pain, and recommended that the veteran be 
examined by a cardiologist.  Thereafter, additional cardiac 
diagnostic testings were all normal and three different 
cardiologists observed, in essence, that the veteran was 
without cardiac disease.  Accordingly, the Board is compelled 
to find the January 1993 diagnosis less compelling because 
subsequent medical evidence and follow-up diagnostic tests 
have failed to support the initial diagnosis.

In addition, without necessarily disregarding the diagnosis 
of cardiomyopathy made in January 1993, the Board notes that 
the private cardiologist making the finding qualified his 
opinion somewhat by noting that cardiomyopathy was 
"probably" the most likely diagnosis.  Moreover, at the 
time of the cardiac catheterization, he related that a 
diagnosis of early cardiomyopathy "appeared to be 
appropriate."  Although cautiously worded medical opinions 
are generally sufficient to well-ground a claim, it is not 
necessarily dispositive of the Board's inquiry.  See Watai v. 
Brown, 9 Vet. App. 441 (1996) ("probably due to" language 
can well ground a claim); but see Bloom v. West, 12 Vet. 
App. 185 (1999) ("could have caused" language is not 
sufficient to well ground a claim); Bostain v. West, 11 Vet. 
App. 124 (1998) ("may or may not" language too speculative 
to be new and material evidence).  The Board is charged with 
reviewing and considering all the evidence.  Harder v. Brown, 
5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  

To that end, at the time of Dr. Leung's January 1993 
diagnosis, another physician involved in the case, Dr. Tse, 
apparently reviewed the file and recorded in an office visit 
note that the veteran had non-cardiac chest pain.  This 
suggests to the Board that there was some disagreement, even 
at the time, with respect to whether the veteran had cardiac-
related symptomatology.  In light of subsequent evidence 
supporting a finding of no heart disease, the Board finds 
this evidence persuasive.  

The Board has also considered the veteran's contention that a 
cardiovascular disorder diagnosed in January 1993 was made by 
a cardiologist, whereas the findings of a normal 
cardiovascular system have been made by medical generalists.  
Although the March 1993 VA examiner does not appear to be a 
cardiologist, the Board notes that a VA staff cardiologist, 
in fact, read the January 1993 angiography films in December 
1995 and concluded that the left ventricular systolic 
function was normal.  Although seemingly contrary to the 
January 1993 findings, this opinion is consistent with 
multiple other medical opinions which have found that the 
veteran does not have a heart disorder.  An ultimate finding 
of no heart disease is further supported by the most recent 
medical evidence, which indicates that the veteran is no 
longer on cardiac medications, and outpatient treatment 
records, which reveal that he has not sought treatment for 
cardiac-related symptomatology for some time.  

Finally, the Board has considered the veteran's own 
statements and testimony and his wife's testimony that he 
developed a heart disorder within one year of service 
separation.  Although the veteran's statements and their 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The assertions are not deemed to be 
credible in light of the great weight of the evidence showing 
no current cardiac disorder.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of a 
current cardiac disorder, as well as to medical causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of a current disorder, entitlement to 
service connection for a cardiovascular disorder is not 
warranted.  Therefore, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  

In conclusion, based on the evidence outlined above, the 
Board finds that the greater weight of the clinical evidence 
does not, in fact, suggest a finding of a current heart 
disorder.  The Board again emphasizes the complete lack of 
evidence of heart disease since the January 1993 work-up.  
Therefore, although the Board places less weight on the fact 
of a diagnosis of cardiomyopathy in January 1993, it is still 
considered as part of the overall picture of the veteran's 
pathology.  Nonetheless, the medical evidence cannot support 
a finding of service connection for a cardiovascular 
disorder, claimed as heart disease.  


ORDER

The claim for entitlement to service connection for 
cardiovascular disease, claimed as a heart disorder, is 
denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).


Claims for Entitlement to a Compensable Rating for Right and 
Left Knee Disabilities

As an initial matter, the Board determines that the veteran's 
claims for increased ratings of his bilateral knee disability 
are well-grounded by virtue of his statements that he has 
suffered an increase in disability.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  As such, the Board has a duty to 
assist the veteran in the development of facts pertinent to 
his claim and ensure full compliance with due process.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate the bilateral knee claims on appeal.  Thus, in view 
of the veteran's complaints of pain, swelling, loss of 
motion, and giving away, the medical evidence received to 
date, the contentions advanced, and the posture of the case 
at this time, the Board finds that additional development in 
this area is indicated.  Further, no reasonably current VA 
examination with respect to the bilateral knee disabilities 
is associated with the claims file and it is the Board's 
opinion that an examination is necessary to determine the 
current status of the veteran's bilateral knee disorder.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

Claims for Peptic Ulcer Disease and Irritable Bowel Syndrome, 
To Include the Issue of the Timeliness of the Substantive 
Appeal

With respect to the remaining issue of entitlement to an 
increased rating for peptic ulcer disease, the claim is well 
grounded by virtue of the veteran's statements of an 
increased disability.  However, the Board finds that a 
determination with respect to well-groundedness need not be 
made at this time with respect to the issue of entitlement to 
service connection for irritable bowel syndrome as a remand 
is necessary in order to correct a procedural or due process 
defect.  

Specifically, under the appropriate regulations, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely Substantive Appeal.  38 C.F.R. § 20.200 (1999).  A 
Substantive Appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (1999).  Additionally, a veteran may 
request an extension of the 60-day period for filing a 
Substantive Appeal for good cause.  The request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal. 38 C.F.R. §§ 20.202, 20.303 (1999).

In this case, the RO denied entitlement to an increased 
rating for peptic ulcer disease and service connection for 
irritable bowel syndrome by rating decision dated in December 
1997.  The notice of disagreement on both issues was filed in 
January 1998.  The RO issued a Statement of the Case in 
February 1998.  Accordingly, the veteran had sixty days from 
the mailing of the Statement of the Case or the remainder of 
the one year period from the mailing of the rating decision, 
which ever was later, in which to file a Substantive Appeal.  
38 C.F.R. § 20.302 (1999).  However, it appears to the Board 
that the veteran failed to timely file Substantive Appeals as 
to these two issues with the RO as required under the 
regulation.  38 C.F.R. § 20.300 (1999).  There was no further 
correspondence from the veteran on these issues until he 
offered testimony on both issues at a hearing before the 
Board in January 1999.

As the issue of timeliness is itself an appealable issue and 
was not addressed by the RO, the Board finds that the issue 
of timeliness of the Substantive Appeal on these issues 
should be remanded for consideration and the veteran should 
be accorded an opportunity to respond thereto.  See Marsh v. 
West, 11 Vet. App. 468 (1998).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a right and/or left knee disorder not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current right knee 
disability and left knee disability.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
objective range of motion values, 
expressed in degrees, as appropriate.  
The examiner should specify what 
constitutes a full range of motion.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  
The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the right and/or left knee.  
If so, the examiner should opine whether 
the arthritis is more likely than not to 
be a residual of or related to the 
service connected injury.  The claims 
file should be made available to the 
examiner.  

3.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for a right knee disability and 
for a left knee disability.  In the event 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

4.  With respect to the timeliness 
issues, the RO should readjudicate the 
issues of entitlement to an increased 
rating for peptic ulcer disease, and 
entitlement to service connection for 
irritable bowel syndrome, to include 
whether Substantive Appeals were timely 
filed.  The veteran and his 
representative should be provided with a 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto, if appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

The veteran is advised that while the case is in remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal






